ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Al-Rawdatain Company                         )      ASBCA No. 59518
                                             )
Under Contract No. W91 GFC-08-M-0799         )

APPEARANCE FOR THE APPELLANT:                       Mr. Zaid Falih Hassin

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Brian E. Bentley, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       By email dated 25 August 2014, Mr. Zaid Falih Hassin submitted a notice of
appeal in the name of appellant which the Board docketed as ASBCA No. 59518.
Mr. Hassin's email identified him as "Manager of company." By Order dated
17 September 2014, the Board directed appellant to either show that its representative
meets the requirements of Board Rule 15(a) or designate a representative meeting those
requirements by 2 October 2014. On 17 September 2014, Mr. Hassin submitted an email
in response to the Board's 17 September 2014 Order. However, that response, and
subsequent emails, did not address the Board's Rule 15 inquiry. After appellant failed to
adequately respond to the Board's 17 September 2014 Order, the Board sent a second
Order, by email dated 15 October 2014, directing a response by 5 November 2014. The
15 October 2014 Order indicated that if appellant did not comply by that date, the Board
might dismiss the appeal without further notice to the parties.

       Mr. Hassin's 16 November 2014 email was not responsive to the Board Orders
described above. Without a representative meeting the requirements of Board Rule 15(a),
the Board is unable to proceed. Accordingly, the appeal is dismissed.



                                                 ~#-
      Dated: 17 November 2014


                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
I   I concur                                         I concur


       M_                                       •
    RICHARD SHACKLEFORD
    Administrative Judge                             Administrative Judge
    Vice Chairman                                    Armed Services Board
    Armed Services Board                             of Contract Appeals
    of Contract Appeals


          I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 59518, Appeal of Al-Rawdatain
    Company, rendered in conformance with the Board's Charter.

          Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals




                                                 2